Citation Nr: 1625126	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  11-20 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RP)
in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1954 to May 1957.  He died in December 2007; the appellant is his surviving spouse.  

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2008  rating decision in which the RO, inter alia, denied service connection for the cause of the Veteran's death.  The appellant filed a notice of disagreement (NOD) in March 2009.  In a February 2011 rating decision, the RO continued to deny connection for the cause of the Veteran's death, and a statement of the case (SOC) was issued in June 2011.  The appellant filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in July 2011.  In August 2013, the appellant testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  During the hearing, the appellant submitted additional evidence, accompanied by a waiver of initial RO consideration.  See 38 C.F.R. §§ 20.800, 20.1304 (2013).   

In September 2014, the Board remanded the claim on appeal for further development.  After accomplishing further action, the agency of original jurisdiction (AOJ) continued to deny the claim (as reflected in a January 2015 supplemental SOC (SSOC)), and returned this matter to the Board for further appellate consideration.



The Board notes that, in addition to the paper claims file, there are also paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files associated with the Veteran.  The documents in the Virtual VA file include a June 2012 addendum opinion by a VA physician, a June 2012 SSOC, and the August 2013 Board hearing transcript.  Copies of these documents, which were not previously of record, have been associated with the paper claims file.  

For reasons expressed below, the matter on appeal is, again, being remanded to the AOJ.    VA will notify the appellant when further action, on her part, is required.


REMAND


Unfortunately, the Board finds that further AOJ action on the claim  on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter..

A remand by the Board confers upon the appellant, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).   

In the  September 2014 remand, the Board, in part,  directed the AOJ to obtain a medical opinion addressing whether it is at least as likely as not (i.e., a 50 percent or greater probability) that of non-steroidal anti-inflammatory drugs (NSAIDs)caused the Veteran's death, contributed substantially or materially to his death, combined to cause his death, and/or aided or lent assistance to the production of his death.  In providing an opinion, the examiner was directed to, among other things, discuss the medical significance of the fact that, while a VA physician based his negative November 2008 opinion, in part, on a conclusion that the retroperitoneal bleed that caused the Veteran's death was from a rupture of his aortic aneurysm or erosion of his vascular stent through the aortic wall, a private physician concluded in March 2009-after reviewing pertinent CAT scan images-that the Veteran's retroperitoneal bleeding was not related to his aortic stent graft or complications thereof.

A medical opinion was provided by a VA internal medicine physician in November 2014.  However, the examiner did not comment upon the private physician's interpretation of the CAT scan images, as requested; this deficiency necessitates another remand.  See Stegall, supra.  Hence, the AOJ should arrange to obtain an addendum opinion from the VA physician that provided the November 2014 opinion or, if necessary, another appropriate physician, based on claims file review.

Prior to obtaining further medical opinion in connection with this claim, to ensure that all due process requirements are met, and the record is complete, the AOJ should also give the appellant another opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that she has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1); but see also 38 U.S.C.A § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the appellant provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations. Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Send to the appellant and her representative a letter requesting that the appellant provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.

Clearly explain to the appellant that she has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the appellant responds, assist her in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the appellant of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3. After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain from the physician who provided the November 2014 opinion an addendum opinion addressing the relationship, if any, between the Veteran's use NSAIDs for his service connected knee disabilities and his death.

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the claims file, and arrange to obtain an opinion from another appropriate physician-preferably, an internal medicine specialist. 

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the designated physician, and the opinion must include discussion of the Veteran's documented psychiatric history and all lay  assertions.  

Specifically, the physician should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that NSAIDs caused the Veteran's death, contributed substantially or materially to his death, combined to cause his death, and/or aided or lent assistance to the production of his death.

In doing so, the physician should specifically address the appellant's contention, and evidence indicating, that NSAIDs, and/or NSAIDs in combination with Plavix, contributed to the retroperitoneal bleeding that was listed on the Veteran's December 2007 death certificate as the immediate cause of death.  

The physician must also discuss the medical significance of the fact that, while a VA physician based his negative November 2008 opinion, in part, on a conclusion that the retroperitoneal bleed that caused the Veteran's death was from a rupture of his aortic aneurysm or erosion of his vascular stent through the aortic wall, a private physician concluded in March 2009-after reviewing pertinent CAT scan images-that the Veteran's retroperitoneal bleeding was not related to his aortic stent graft or complications thereof.

Complete, clearly-stated rationale for the conclusions reached must be provided.

4. To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, supra.

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim on appeal in light of all pertinent evidence (to particularly include all that added to the paper claims file and/or electronic file(s) since the last adjudication) and legal authority.

6.  If the benefit sought on appeal remains denied, furnish to the appellant and her representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, buts she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

